Citation Nr: 1234985	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating higher than 10 percent for a left knee patellafemoral syndrome.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004. 
This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral patellofemoral syndrome and granted a 0 percent rating, effective August 10, 2005.  In May 2009, the RO granted separate 10 percent ratings for the right and left knees, each effective September 30, 2005, finding the previous effective date to be clear and unmistakable error as the Veteran's claim was received on September 30, 2005.  The Veteran did not disagree with the new effective date assigned.

In June 2012, the Veteran was scheduled to testify at a hearing before the Board, however, she failed to attend the hearing and has not requested that the hearing be rescheduled.  Thus, the Board finds that the request for a hearing has been withdrawn.


FINDINGS OF FACT

1.  Right knee patellafemoral syndrome has been manifested by pain, flexion to 75 degrees and extension to 0 degrees.  There is no subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, arthritis, or ankylosis.

2.  Left knee patellafemoral syndrome has been manifested by pain, flexion to 80 degrees and extension to 0 degrees.  There is no subluxation, instability, locking, dislocation of semilunar cartilage, impairment of the tibia or fibula, arthritis, or ankylosis..



CONCLUSIONS OF LAW

1.  Since service, the criteria for a rating in excess of 10 percent rating for a right knee patellafemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5003, 5256-5263 (2011).

2.  Since service, the criteria for a rating in excess of 10 percent rating for a left knee patellafemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5003, 5256-5263 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The veteran's increased rating claim for bilateral knee patellofemoral syndrome arises from his disagreement with the initial evaluations following the grants of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Veteran has also been afforded VA examinations in March 2006, April 2009, and September 2011 in order adjudicate her initial rating claims. The Board finds these examinations to be adequate in order to evaluate the Veteran's knee disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Although the Veteran argues that the March 2006 VA examination was conducted in a rushed manner, the Board finds that the examination, when read alongside the more recent examinations and the VA and private treatment records, provides an adequate disability picture upon which to decide her claim.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2011) and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee and hip are considered major joints.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14 (2011); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259 (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

The Veteran's right and left knee disabilities have been rated under Diagnostic Code 5299-5260 and 5299-5257, respectively.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5299 pertains to an unlisted knee disability.  DC 5260 pertains to limitation of flexion of the knee.  DC 5257 pertains to instability of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5257 (2011).  DC 5261, which pertain to limitation of extension of the leg, is also potentially applicable in this instance.  38 C.F.R. § 4.71a, DC 5261 (2011). 

In considering the applicability of other diagnostic codes, the Board finds that DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, X-ray evidence does not reflect a finding of dislocation of the semilunar cartilage, and no impairment of the tibia or fibula, or genu recurvatum, has been diagnosed related to the service-connected knee disabilities.  Although the Veteran's representative argues that the Veteran should be rated for any shin splints she suffers from, the Board notes that she is not service-connected for shin splints, thus, a VA examination to determine the severity of shin splints is unnecessary when evaluating her current claims.  Finally, repeated x-rays have been negative for indication of arthritis, and thus DCs 5003 and 5010 are not for application in this instance.

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 
Turning to the evidence of record, on March 2006 VA examination, the Veteran reported pain in the anterior aspects of both knee joints.  The knees would buckle intermittently.  She noticed intermittent swelling.  The pain was constant and it was burning, aching, and sharp in nature.  The pain was elicited by physical activity and cold weather and was relieved with rest.  She could not walk or run long distances.  On physical examination, both knee joints showed signs of tenderness at the patellofemoral joint.  Repetitive range of motion testing resulted in increased pain but not increased fatigue, weakness, lack of endurance, or incoordination.  Stability testing and muscle strength testing was normal in both knees.  X-rays of the knees were within normal limits.  The diagnosis was bilateral patellofemoral syndrome.

VA treatment records reflect that on August 2007 physical examination, the knees were tender in the patellar region.  There was pain on extension and flexion.  There was no effusion.  

Private treatment records reflect that in August 2007, the Veteran reported having knee pain with occasional radiation in the form of shooting pain up her thighs.  She reported that her knees gave out.  The pain was most often relieved with Ibuprofen.  Physical examination showed mild tenderness to palpation, bilaterally.  There was no effusion or erythema.  There was full range of motion with pain on full extension.  Drawer testing was negative.  In September 2007, she reported swelling, clicking, popping, and giving way of the knees.  Physical examination showed no effusion.  There was mild crepitus and grind.  There was positive apprehension test.  There was no laxity of the knees.  There was significant tenderness at the joint line.  McMurray's testing, Apley grind, and Bounce home testing were positive.  X-rays showed no significant pathology.  The diagnosis was bilateral knee pain, patellofemoral syndrome, and medial meniscus tear.  In February 2008, the Veteran reported pain that was increasing, swelling, instability, and locking.  The pain was aching, burning, dull, sharp, and throbbing.  The pain was worse if she sat with her knee flexed or during activities such as running.  Physical examination showed no swelling or effusion.

In September 2007, the Veteran reported that on some days she had excruciating knee pain constantly.  She could not exercise normally because her knee would give out on her.  On numerous occasions, her husband would carry her to the bed or couch due to the pain.

On April 2009 VA examination, the Veteran reported intermittent pain in the knees with remissions.  She used NSAIDS, bracing, and an exercise program for her knee pain.  She reported symptoms of giving way and instability, as well as swelling and popping.  She reported instability several times per week.  She had severe flare-ups once per week, lasting eight hours at a time.  During flare-ups, she was unable to walk.  She was able to walk about a quarter of a mile.  Physical examination revealed crepitus, effusion, tenderness, and guarding of movement of the knees.  There was subpateller tenderness and evidence of clicks and snaps.  Range of motion of the left knee showed flexion from 0 to 100 degrees and right knee flexion from 0 to 130 degrees.  There was evidence of pain with motion.  Repetitive testing was limited due to pain so that left flexion was 0 to 80 degrees and right flexion was 0 to 120 degrees.  X-rays of the knees were normal.  She reported that she worked as a home nurse.  She had lost three days from work in the previous year due to knee pain.  The diagnosis was bilateral patellofemoral pain syndrome

On September 2011 VA examination, the Veteran reported chronic pain in both knees, the left greater than the right, with popping and buckling.  She reported flare-ups about three times per week when it was difficult to walk or go up stairs.  Her knee would give out.  She avoided physical activities until the pain subsided.  Range of motion testing of the right knee showed flexion to 85 degrees, with pain beginning at 75 degrees.  Range of motion testing of the left knee showed flexion to 80 degrees, with pain beginning at 70 degrees.  On both knees there was objective evidence of painful motion at 0 degrees extension.  After repetitive testing, flexion of the right knee was 0 to 85 degrees and flexion of the left knee was 0 to 80 degrees.  The functional loss on repetitive testing was that there was less movement than normal and pain on movement.  Muscle strength was 5/5, bilaterally.  Stability testing was normal, bilaterally.  It was noted that she was not working after the birth of her second child four months previously.  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2011).  Range of motion testing in August 2007 and on April 2009 and September 2011 VA examinations revealed flexion to more than 60 degrees and extension to 0 degrees, or full.  Extension limited to 0 degrees and flexion limited to more than 60 degrees do not warrant a compensable rating under either DC 5260 or 5261.  Thus, an increased rating based upon limitation of motion is not warranted at any time during the pendency of the appeal.

The Board has determined that the Veteran is not entitled to a rating greater than 10 percent under either DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because she does not meet the criteria for a compensable rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Next, the Board finds that higher ratings or separate ratings are not warranted under DC 5257 because although the Veteran has consistently complained of instability of the knees, stating that they give out on her multiple times a week, the objective clinical evidence does not support her claims.  For, on all three VA examinations and on physical examination when seeking treatment, there has been no indication of instability of the ligaments on testing.  Stability of a knee joint can be identified by objective testing and to the extent the Veteran is competent to comment on stability of the knee joints, her statements are contradicted by objective testing and are not credible; a higher rating or separate rating under DC 5257 is not warranted for either knee.  

Lastly, the Board notes that the objective evidence of medial joint line tenderness and crepitus found on examination.  However, there has been no x-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating or high rating under DCs 5258 and 5259 would be applicable.  Moreover, the Veteran's right and left knee disabilities are being rated as 10 percent disabling due to painful motion, thus, a separate rating under DC 5259 would not also be warranted without pyramiding.

The Board has determined that the Veteran is entitled to no more than a 10 percent disabilities for each knee rating under any of the rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In that regard, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to ratings greater than 10 percent.  The Veteran has claimed periods of exacerbation which require her to stop activity and that occur about three times a week.  This is relieved by rest and is not so significant to warrant a higher rating.  There is no indication that the Veteran's limitation of motion of the right or left knee on flare-ups results in limitation of flexion or extension to meet the criteria for a higher 20 percent rating under DCs 5260 or 5261.  Rather, range of motion testing has not shown additional loss on repetitive testing greater than that which would warrant a higher rating and the treatment records are absent for findings of a more severe loss of range of motion on flare-ups.

III.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not stated that her right or left knee disability has prevented her from employment.  Rather, she was working as a full-time nurse until the birth of her child, and reported only taking three days off from work due to her knee disabilities.  Therefore, the Board finds that a claim for TDIU has not been raised by the record and the Veteran's right and left knee disabilities do not render her unemployable. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right and left knee disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's right and left knee disabilities may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since September 30, 2005, when service connection became effective, the Veteran's right and left knee disabilities have each warranted 10 percent ratings.  Because the preponderance of the evidence is against 



the claims, the clams must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for a left knee patellafemoral syndrome is denied.

A rating in excess of 10 percent for a right knee patellafemoral syndrome is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


